     Case 1:20-cv-02031-JSR Document 71 Filed 08/13/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,              Civil Action No. 1:20-cv-02031-JSR


                            Plaintiff,                DECLARATION IN SUPPORT OF
                                                      SUBSTITUTION OF COUNSEL
                       v.
WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS and MICHELLE D. WILSON,
                            Defendants.

               JUSTIN ANDERSON, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.      I am a partner with the law firm of Paul, Weiss, Rifkind, Wharton &

Garrison. Pursuant to Local Civil Rule 1.4, I submit this declaration in support of the

accompanying stipulation and proposed order substituting Paul, Weiss, Rifkind, Wharton

& Garrison LLP for K&L Gates LLP, as counsel for defendant World Wrestling

Entertainment, Inc.

       2.      The Complaint in this action was filed on March 6, 2020 in the Southern

District of New York. On June 8, 2020, the plaintiff filed a consolidated amended

complaint. On August 6, 2020, the Court denied defendants’ motion to dismiss. The

parties are scheduled to propose a case management plan by close of business on August

19, 2020.

       3.      As reflected in the accompanying stipulation and proposed order,

defendants now desire to retain Paul, Weiss, Rifkind, Wharton & Garrison to represent

them in this litigation. The proposed substitution is not being made to delay or in any

way hinder the orderly progress of this case.
     Case 1:20-cv-02031-JSR Document 71 Filed 08/13/20 Page 2 of 2




       4.      K&L Gates LLP has informed Paul, Weiss, Rifkind, Wharton & Garrison

LLP that it will not be asserting a retaining or charging lien.




                                                  Justin Anderson




                                              2
